KEG MANAGEMENT AGREEMENT
(One-Half Barrel and One-Sixth Barrel)
 
This KEG MANAGEMENT AGREEMENT ("Agreement") is entered into between MicroStar
Keg Management, L.L.C., a Delaware Limited Liability Company whose address is
7400 East Orchard Road, Suite 200, Greenwood Village, Colorado 80111
("MicroStar") and Mendocino Brewing Company, a California corporation whose
address is 1601 Airport Road, Ukiah, California 95482 ("Brewer") to be effective
the 1st day of September, 2009 ("Effective Date").
 
RECITALS
 
1.           MicroStar is engaged in the logistical management of stainless
steel Kegs (as defined below) for the brewing industry and has developed
proprietary concepts, arrangements and systems for the ownership, licensing of
the use, tracking, delivery, and retrieval of Kegs as more specifically
described in the Agreement (the "Keg Services").
 
2.           Brewer is engaged in the business of brewing premium and/or special
quality beers and hard cider draft products and desires to more efficiently
service existing and potential new markets.
 
3.           Brewer desires to obtain, and MicroStar desires to provide, the Keg
Services on the terms and conditions set forth herein.
 
In consideration of mutual promises, covenants, consideration, representations
and warranties, the parties agree as follows:
 
AGREEMENT
 
Section 1.
Definitions

 
In this Agreement the following words and phrases shall have the following
meanings:
 
"Change of Control" means with respect to a party: (A) the direct or indirect
acquisition of either (i) the majority of the voting stock of such party or (ii)
all or substantially all of the assets of such party, by another entity in a
single transaction or series of related transactions; or (B) such party is
merged with, or into, another entity.
 
"Half-Barrel Kegs" means beer kegs that are straight-sided with a single opening
and an American Sankey-type neck, having a full U.S. Half-Barrel (15.5 gallon)
capacity, with chimes constructed of spring steel, with minimum chime (skirt)
thickness of 2.00 mm and minimum sidewall (body/shell) thickness of 1.32 mm.
 
"Keg Purchase Quantity" means the quantity equal to four (4) times the average
quantity of MicroStar Kegs delivered to Brewer by MicroStar each month during
the six (6) month period immediately preceding the effective date of the
termination of this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
"Kegs" means both Half-Barrel Kegs and One-Sixth Barrel Kegs, referred to
individually as a "Keg".
 
"Local Wholesaler," "Regional Wholesaler," "Extended Regional Wholesaler,"
"National Wholesaler," and "International Wholesaler" have the meanings set
forth in the table in Section 3.1 and shall each be referred to herein as a
"Wholesaler".
 
"MicroStar Kegs" means Kegs provided by MicroStar as part of the Keg Services
under this Agreement.
 
"One-Sixth Barrel Kegs" means all-stainless-steel one-sixth barrel beer kegs
that are straight-sided with a single opening and an American Sankey-type neck,
(approximate capacity of 5.16 gallons) having a minimum chime (skirt) thickness
of 1.50 mm and minimum sidewall (body/shell) thickness of 1.20 mm.
 
Section 2.
Services; Procurement of Kegs

 
2.1
Services; Ownership of Kegs; Uses and Prohibited Uses.

 
2.1.1
Services.  Subject to the terms and conditions herein, including, without
limitation, Brewer's payment of all amounts owed to MicroStar under this
Agreement, MicroStar shall provide the Keg Services to Brewer.

 
2.1.2
Title to Kegs; Liens.  Brewer agrees that: (a) all MicroStar Kegs will remain at
all times the property of and be subject to the exclusive right of control and
disposition of MicroStar; (b) Brewer will neither take nor suffer any action to
be taken that interferes with or threatens MicroStar's rights thereto; (c) upon
expiration or termination of this Agreement, Brewer will return the MicroStar
Kegs to MicroStar in accordance with Section 9.2.2; (d) Brewer will ensure that
any certificates of title prepared by or caused to be prepared by Brewer for the
MicroStar Kegs designate MicroStar as owner; and (e) Brewer will not permit
MicroStar's rights hereunder or in the MicroStar Kegs to be subject to any lien,
charge or encumbrance that may be levied against or imposed upon the MicroStar
Kegs.

 
2.1.3
License.  MicroStar grants Brewer a non-exclusive, limited, non-transferable,
non-sublicensable, revocable license to use the MicroStar Kegs for Brewer's
business purposes subject to Brewer's compliance with the terms and conditions
of this Agreement.

 
2.1.4
Restrictions.  Brewer agrees any MicroStar Kegs may be used only for the
packaging, transport and sale of beer and hard cider draft products.  Brewer
shall not use the MicroStar Kegs for filling, transport or storage of any root
beer, cola, soda, sport drinks, "energy-beverages" or similar beverage
products.  Brewer must request and obtain MicroStar's prior approval, which may
be withheld in MicroStar's sole discretion, of any proposed use of MicroStar
Kegs for purposes of the sale of any lambic-style beers or other beer or
specialty beverage products (or combinations) which contain fruit, fruit syrups,
fruit essence, or similar ingredients.  MicroStar may specify any testing
protocols it deems appropriate as a condition of approval.  If Brewer desires to
use MicroStar Kegs at non-local festivals, Brewer must obtain MicroStar's prior
written consent for such use, which consent may be given or withheld in
MicroStar's discretion.  Brewer shall not utilize any MicroStar Kegs in its
business operations which are not specifically subject to this
Agreement.  Brewer shall pay MicroStar the Keg Replacement Cost for each
verified occurrence of unauthorized use of MicroStar Kegs in Brewer's operations
which are not specifically subject to this Agreement.


 
2

--------------------------------------------------------------------------------

 
 
2.1.5
Risk of Loss.  During the term of this Agreement, Brewer will bear the risk of
loss, damage, theft, requisition, or destruction of the MicroStar Kegs, partial
or complete, from whatever source, regardless of whether covered by insurance
("Risk of Loss"), while the MicroStar Kegs are not in MicroStar's or MicroStar's
service providers' possession or control (including while MicroStar kegs are in
the possession or control of Wholesalers).  In the case of Kegs lost while in
possession or control of Wholesalers, MicroStar must be able to demonstrate the
specific loss.

 
2.2
Purchase of Conforming Kegs from Brewer.

 
2.2.1
Purchase of Existing Inventories of Brewer's Kegs.  MicroStar may agree to
acquire from Brewer any Kegs which Brewer may now own and desires to make
subject to this Agreement, provided that such Kegs conform to the definition of
"Half-Barrel Kegs" or "One-Sixth Barrel Kegs", as set forth in this Agreement
and are of a condition and quality acceptable to MicroStar in its sole
discretion (the "Purchase Kegs").  If the parties agree that MicroStar will
purchase Kegs from Brewer, the parties will execute a Bill of Sale substantially
in the form set forth in Exhibit E ("Bill of Sale").  The purchase price for the
Purchase Kegs shall be separately agreed upon by the parties in writing after
verification of condition and quality of the Purchase Kegs.  The final quantity
of the Purchase Kegs shall be agreed to in writing by authorized representatives
of MicroStar and Brewer.

 
2.2.2
Marking of Kegs.  MicroStar will mark all Purchase Kegs with MicroStar's
proprietary markings.  Placement of physical markings shall be performed by
MicroStar's field personnel as expeditiously as possible and shall be initiated
no more frequently than once per month, until all Purchase Kegs so sold by
Brewer to MicroStar shall have been so marked.

 
2.2.3
Payment.  Payment by MicroStar for the Purchase Kegs purchased from Brewer shall
be based on the agreed price after deduction of initial use fees or any other
then outstanding charges due to MicroStar pursuant to this Agreement.  Payment
by MicroStar for the Purchase Kegs shall be made to Brewer after all Purchase
Kegs in a Lot (as defined below) have been physically marked by MicroStar with
its proprietary markings which shall be done at Brewer's facilities in lots no
smaller than five hundred (500) Purchase Kegs (a "Lot") and after MicroStar has
verified that ownership of the Purchase Kegs may be transferred to MicroStar
free of any and all liens and encumbrances.


 
3

--------------------------------------------------------------------------------

 


 
Section 3.
Fees; Invoicing; Price Adjustment; Deposit; Delivery Designation

 
3.1
Fees Based Upon xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx .

 
The fees charged by MicroStar for Brewer's use of MicroStar Kegs are based upon
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx x xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx x xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx .  The xxx fees and requirements applicable hereunder
are set forth in the following table:
 
 
xxx xxx x xxx xxx xx
xxx xxx xxx xxx xxx x
 
Requirements Applicable to xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx
xxx xxx xxx x
xxx xxx
  
xxx xxx xxx xxx xx
xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xx
 
xxx xx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx x
xxx xx
 
xxx xx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx x
xxx xxx
 
xxx xx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx x
xxx xxx
 
xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xx
xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx
xxx xxx
 
xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx x
xxx xx
 
xxx xx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xx


 
4

--------------------------------------------------------------------------------

 
 
 
xxx xxx x xxx xxx xx
 
xxx xxx xxx xxx xxx x
 
Requirements Applicable to xxx xxx xxx xxx xxx xxx xxx xxx xx
xxx xxx xxx xxx xxx x
 
xxx xxx xxx
xxx xxx x
 
xxx xxx xxx xxx
xxx xxx xx
xxx xxx xxx xxx
xxx xxx xxx x
 
xxx xx
 
xxx xx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
x



3.2
Special Requirements for xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx x xxx xxx xxx xxx xxx xxx xxx

 
3.2.1
Requirements for xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx   If applicable, Brewer
may specify xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xx  Promptly after the Effective Date, Brewer must deliver a letter
substantially in the form set forth in Exhibit F ("Letter") to the Local
Wholesalers (and carbon copy MicroStar) which notifies the Local Wholesaler that
Local Wholesaler must: (i) return to MicroStar at the location designated by
MicroStar , which will usually be the Brewer's Delivery Location, but may be
other locations as determined by MicroStar, all MicroStar Kegs originally
distributed by Local Wholesaler on behalf of Brewer at no-charge to MicroStar,
and (ii) agree to and honor the timing, quantities and other arrangements
relating to such MicroStar Keg returns and deliveries, including returned Keg
quantities and the required date of return, as specified or directed by
MicroStar.  Brewer will be responsible for obligating and ensuring Local
Wholesalers comply with the terms and conditions specified in the Letter.  In
the event MicroStar must arrange for the return of empty MicroStar Kegs from a
given Local Wholesaler to Brewer, a separate xxx xxx xxx xxx xxx xx shall be
imposed and invoiced to Brewer in the amount of xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx x xxx xxx xxx xxx xxx xxx xxx returned by MicroStar to Brewer from
the affected Local Wholesaler's premises.

 
3.2.2
Consequences of xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xx xxx xxx
xxx xxx x  In the event that xxx xxx xxx xxx xxx xxx fails to perform in
accordance with the terms and conditions of the Letter on two (2) or more
occasions during a given calendar quarter, then MicroStar shall have the right
to xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xx of this Agreement, in which event MicroStar
will provide written notice to Brewer of xxx xxx xxx xxx xxx xxx xxx x  Any
determination by MicroStar not to xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
upon the occurrence of two (2) or more instances of non-compliance with
requirements during a given calendar quarter shall not constitute a waiver of
the right to xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xx at any time thereafter.


 
5

--------------------------------------------------------------------------------

 
 
3.3
Price Adjustment xxx xxx xxx xxx xxx xxx xxx xxx xxx xx.

 
The fees set forth in Section 3.1 above shall be adjusted xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx x xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xx hereunder as described in this Section 3.3.  These xxx xxx xxx will
be based on xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx
 
a.
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xx

 
b.
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx

 
c.
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xx xxx xxx
xxx xxx xxx xxx x

 
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxxx
xxx xxx xx  The xxx xxx price adjustment provided hereunder will take effect on
xxx xxx xxx xxx xxx xxx xxx xxx xxx xx
 
The calculation xxx xxx xxx xxx xxx will be determined as follows:
 
 
a.
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx x

 
 
b.
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxxxx xxx
xxx xxx xxx xxx xxx xxx x

 
 
c.
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx x


 
6

--------------------------------------------------------------------------------

 
 
3.4
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xx

 
Should the Brewer fail to xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx x within
the calendar year, or xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xx
Brewer shall be required to xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx x for
MicroStar Kegs, which will be xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx requested by MicroStar for inclusion xxx xxx xxx xxx
xxx xxx xxx xx as may be necessary to cause xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx x  Upon
termination of this Agreement, MicroStar shall xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx x
 
3.5
Forecasts; Orders; Delivery of Kegs per Brewer's Requirements.

 
3.5.1
Forecasts

 
 
a.
No later than five (5) days after the Effective Date, Brewer shall provide
MicroStar with a requirements forecast of the types and quantities of MicroStar
Kegs required by Brewer for each month during the period that begins on the
Effective Date and ends at the end the then-current calendar year ("Initial
Forecast").

 
 
b.
On or before September 1st of each year during the term of the Agreement, Brewer
will deliver to MicroStar a requirements forecast of the types and quantities of
MicroStar Kegs required by Brewer for each month during the following calendar
year ("Annual Projection").

 
 
c.
In the event that the quantity of MicroStar Kegs to be delivered in a particular
calendar month as set forth in Orders (defined below) accepted by MicroStar
exceed the Brewer's most recent forecasted quantity (whether such forecast was
in an Initial Forecast, Annual Projection or Updated Forecast) for such calendar
month, notwithstanding any requested delivery date in an accepted Order,
MicroStar will supply the quantities of MicroStar Kegs that are in excess of the
forecasted amount by the later of (i) 120 days of MicroStar's receipt of the
Order containing the excessive quantities, or (ii) when MicroStar receives
additional Kegs from its suppliers.


 
7

--------------------------------------------------------------------------------

 
 
 
d.
In the event that the quantity of MicroStar Kegs to be delivered in a particular
calendar month as set forth in Orders (defined below) accepted by MicroStar is
less than 90% of the Brewer's most recent forecasted quantity (whether such
forecast was in an Initial Forecast or Annual Projection) for such calendar
month, Brewer will xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xx

 
3.5.2
Orders.  Brewer shall submit orders to MicroStar indicating requested delivery
dates and quantities of MicroStar Kegs needed in lots of one hundred (100)
MicroStar Kegs ("Order").  All Orders must be received by MicroStar at least
thirty (30) days prior to Brewer's requested delivery dates.  Orders are subject
to MicroStar's acceptance, and are subject to the terms and conditions of this
Agreement.  Preprinted terms and conditions on any Order are expressly rejected
by MicroStar.  Orders requesting delivery in less than thirty (30) days are
subject to Section 3.5.4.  MicroStar will forward a written confirmation of its
receipt of Brewer's Order by facsimile, or e-mail prior to the close of the
business day following the date of MicroStar's receipt of such notice.  All
Orders described in this Section 3.5.2 shall be made to the designated contact
information provided per Section 12.9.

 
3.5.3
Delivery Standard.  For all Orders accepted by MicroStar, MicroStar will deliver
MicroStar Kegs, at MicroStar's cost, to Brewer at the location specified in
Exhibit A and in accordance with this Section 3.5.3.  MicroStar shall endeavor
to deliver the requested MicroStar Kegs to Brewer in accordance with Brewer's
Orders and this Agreement.  Delivery shall be deemed to conform to the
requirements of the applicable Order and this Agreement if the actual time of
delivery is within seventy-two (72) hours prior or subsequent to the
specifically requested delivery time and the quantities so delivered are within
a ten percent (10%) variance of the specifically requested quantity of MicroStar
Kegs.

 
3.5.4
Surcharge for Expedited Deliveries.  MicroStar may in its sole discretion,
however, elect to accommodate a request for expedited delivery of MicroStar
Kegs, in which event a surcharge, xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xx xxx xxx xxx xx shall apply as follows: a) if the request is made fifteen
(15) or fewer days prior to the requested delivery date, the surcharge shall be
$2.00 per MicroStar Keg; b) if the request is made more than fifteen (15) but
less than thirty (30) days in advance of the requested delivery date, no
surcharge shall be applied.  MicroStar's election to accommodate any given
request for expedited delivery of MicroStar Kegs shall not create or imply any
obligation to provide such expedited delivery on any subsequent occasions.


 
8

--------------------------------------------------------------------------------

 
 
3.6
Surcharge for Extended Keg Inactivity.

 
Brewer shall use its best efforts to ensure that Brewer's inventory of MicroStar
Kegs does not exceed Brewer's monthly requirements as set forth in any forecast
provided under this Agreement.  In the event that MicroStar Kegs requested to be
delivered to Brewer (or any third-party owned brewing facilities utilized by
Brewer) pursuant to Section 3.5 are not shipped to a Wholesaler or utilized in
relation to other sales contemplated by this Agreement (e.g., self-distributed
sales or on-site pub operations) within sixty (60) days after the date on which
MicroStar delivers such MicroStar Kegs, MicroStar may assess and Brewer will pay
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xx for
the affected MicroStar Kegs.  A further xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx x will be imposed with respect to each xxx xxx xxx
xxx xxx increment or fraction thereof which elapses after the initial sixty (60)
days until actual shipment to a Wholesaler or other permissible utilization of
such MicroStar Kegs occurs.
 
3.7
Reports; Invoicing.

 
3.7.1
Reports.  During the term of this Agreement, Brewer shall maintain accurate and
complete records regarding Brewer's use of MicroStar Kegs, including without
limitation, information regarding: (i) the number of times MicroStar Keg is
"turned" or "filled", (ii) monthly beginning inventory of MicroStar Kegs, (iii)
monthly ending inventory of MicroStar Kegs, (iv) locations of MicroStar Kegs,
(v) verification of deliveries of MicroStar Kegs from MicroStar to Brewer, and
(vi) verification of all deliveries of MicroStar Kegs to Wholesalers.  On a
weekly basis, Brewer will provide MicroStar with reports summarizing the
quantities of empty MicroStar Kegs delivered to Brewer during the previous week,
the quantities of MicroStar Kegs shipped out to Wholesalers during the previous
week, and, if applicable, the number of MicroStar Kegs filled for
self-distribution or on-site pub operations during the previous week, as well as
copies of all information and documentation pertaining to any of the
foregoing.  On a monthly basis, Brewer will provide MicroStar with reports
summarizing the information in (ii), (iii), (iv), (v), and (vi) above.  Brewer
agrees to report all requisite information on such forms as MicroStar may from
time-to-time prescribe and furnish for such purposes.  Failure to provide this
documentation may result in delay of Keg Services and, if not cured after thirty
(30) days of receipt of written notice, will result in suspension of Keg
Services under this Agreement.  The reports and documentation provided by the
Brewer shall be used by MicroStar to reconcile on a monthly basis, MicroStar Keg
inventory quantities and movements.  Should missing MicroStar Kegs be identified
as a result of this reconciliation, MicroStar may provide Brewer written notice
of the missing MicroStar Kegs and Brewer will have ninety (90) days from its
receipt of the notice to locate and return the missing MicroStar Kegs to
MicroStar, or MicroStar will invoice Brewer the Keg Replacement Cost (defined
below) for each missing MicroStar Keg.

 
3.7.2
Invoices.  MicroStar will invoice Brewer for all fees and other amounts due
under the Agreement ("Fees").  Brewer will pay monthly invoices within thirty
(30) days of the date of the invoice.  Past due invoices will incur late fees at
the lesser of the maximum rate allowed by law or one and one-half percent (1.5%)
per month of the outstanding amount.  In the event of a delinquent payment of
any invoice, MicroStar shall have the right to suspend Keg Services and/or to
require future payments to be made prior to delivery of MicroStar Kegs.


 
9

--------------------------------------------------------------------------------

 

3.7.3
Taxes.  In addition to the fees specified in Section 3.1 above, Brewer shall be
responsible for payment of, and MicroStar will be authorized to collect any
applicable sales, use, customs duties, excise, personal property, or similar
taxes and assessments imposed upon the MicroStar Kegs and services provided to
Brewer hereunder by any federal, state, local, or foreign governmental
authority, exclusive only of any taxes based on MicroStar's income or
payroll.  MicroStar's invoices shall reflect the amount of taxes to be
collected, but any failure or delay of MicroStar in determining applicability of
or in collecting any applicable taxes as above described shall not waive or
preclude MicroStar's later collection of any such taxes determined to be
payable.  MicroStar will provide notice of Property Tax assessed for use of Kegs
to be invoiced to Brewer.

 
3.7.4
Keg Replacement.  The "Keg Replacement Cost" is the cost and expense MicroStar
incurs to obtain a new Keg at any given time.  For any MicroStar Keg reported or
verified as having been lost or damaged beyond repair while Brewer bears the
risk of loss for such MicroStar Keg pursuant to Section 3.1, MicroStar may
either (i) withdraw the amount of the Keg Replacement Cost from the Deposit (as
defined in Section 4.1.2), or (ii) invoice Brewer the Keg Replacement Cost in
which case Brewer will pay such amount.  In the event a MicroStar Keg that was
presumed to have been lost is later located and returned to MicroStar and Brewer
has already paid the Keg Replacement Cost, MicroStar will either credit Brewer
the applicable Keg Replacement Cost on the next invoice or credit the Deposit
the amount of the Keg Replacement Cost.

 
Section 4.
Arrangements and Agreements with Wholesalers

 
4.1
Notification and Compliance Obligations of Brewer.

 
4.1.1
Notification.  Brewer and MicroStar acknowledge and agree that MicroStar will
notify all Wholesalers to whom Brewer delivers product in MicroStar Kegs, and
from whom MicroStar has the right and obligation to collect and retrieve empty
MicroStar Kegs, of the existence of this Agreement and of certain rights and
responsibilities of MicroStar hereunder by delivering a letter to the
Wholesalers in the form attached as Exhibit F ("Notice").  Such letter will
authorize the release of MicroStar Kegs from the Wholesalers to MicroStar.  In
addition to any other rights or remedies under this Agreement, Brewer will be
solely responsible for any cost or expense incurred by MicroStar as a result of
a Wholesalers' failure to release MicroStar Kegs to MicroStar, after MicroStar
provides notice to Brewer of Wholesaler's failure to release kegs, should Brewer
continue to ship Kegs to the Wholesaler..


 
10

--------------------------------------------------------------------------------

 
 
4.1.2
Keg Deposits.  Without limitation of such other disclosures of the arrangements
provided for in this Agreement, MicroStar's Notice shall describe Keg deposits
and reports required from Wholesalers.  A Keg deposit in the amount of xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx (the "Deposit") will be
billed to Wholesaler by MicroStar and shall be payable directly to
MicroStar.  In MicroStar's sole discretion and upon written notice to Wholesaler
and Brewer, the amount of the Deposit may be increased.  An increase will be
effective immediately upon delivery of written notice by MicroStar to
Wholesaler.  The Deposit shall serve as security to MicroStar against the loss
of or damage to any MicroStar Keg.  MicroStar may make periodic withdrawals from
the Deposit for loss or damage to MicroStar Kegs.  Similarly, credit memos will
be issued by MicroStar whenever MicroStar Kegs are returned.  Should a
Wholesaler in the Brewer's network refuse to pay a Keg Deposit, MicroStar will
notify the Brewer of the Wholesaler's failure to comply, and should Brewer
continue to ship Kegs to the Wholesaler, Brewer will be responsible for
providing the Deposit.

 
4.1.3
Reports.  Brewer will obligate Wholesaler to report to MicroStar by fax, e-mail
and/or phone on a bi-weekly basis concerning the extent of empty MicroStar Kegs
in Wholesaler's warehouse(s). MicroStar shall be authorized to conduct periodic
inspections and audits of Wholesaler's inventory of MicroStar Kegs, including
Kegs in the retail system. Upon MicroStar's request, Brewer will be responsible
for organizing such inspections and audits and obtaining access to Wholesaler's
premises to conduct such inspections and audits.

 
Section 5.
Trademark License

 
5.1
Brewer hereby grants MicroStar a nonexclusive, nontransferable, royalty-free
license to use, Brewer's registered and unregistered trademarks, trade names,
slogans, logos, and trade dress for the limited purposes of producing
brewer/product identification labels and materials, to the extent that any of
these are depicted on the label (the "Brewer Marks").  Brewer will own all
Brewer Marks.  MicroStar may not use Brewer Marks for purposes other than the
placing labels on the MicroStar Kegs, and MicroStar obtains no other rights to
the Brewer Marks.  Any goodwill arising from MicroStar's use of the Brewer Marks
will inure to Brewer's benefit.  Except as expressly provided, no right,
property, license, permission or interest of any kind in or to the use of any
trademark, trade name, color combination, insignia or device owned or used by
Brewer is or is intended to be given or transferred to or acquired by MicroStar
by the execution, performance or nonperformance of this Agreement or any part of
it.

 
Section 6.
Confidentiality

 
6.1
"Confidential Information" means (a) any business or technical information of
MicroStar or Brewer, including but not limited to any information relating to
either party's products, services, prices, marketing plans, business
opportunities, customers, or personnel, and (b) any other information of
MicroStar or Brewer that is specifically designated by the disclosing party as
confidential or proprietary.  Confidential Information shall not include
information that (i) is in or enters the public domain without breach of this
Agreement by the receiving party, (ii) was demonstrably in the possession of the
receiving party prior to first receiving it from the disclosing party without
restriction on disclosure, (iii) the receiving party can demonstrate was
developed by the receiving party independently and without use of or reference
to the disclosing party's Confidential Information, or (iv) the receiving party
receives from a third party without restriction on disclosure and without breach
of a nondisclosure obligation.  Each party shall maintain the Confidential
Information of the other party in strict confidence until such time as the
Confidential Information falls under one of the exceptions listed in items (i)
through (iv) above.  Each party shall exercise no less than reasonable care with
respect to the handling and protection of such Confidential Information.  Each
party shall use the Confidential Information of the other party only to perform
its obligations under this Agreement, and shall disclose such Confidential
Information only to its employees and independent contractors who are subject to
binding use and disclosure restrictions at least as protective as those set
forth herein and only as is reasonably required in connection with the exercise
of its rights and obligations under this Agreement.  Notwithstanding the above,
the receiving party may disclose Confidential Information of the disclosing
party pursuant to a valid order or requirement of a court or government agency,
provided that the receiving party gives prompt notice to the disclosing party
upon receiving the order or learning of the requirement.  Any such disclosure by
the receiving party of the Confidential Information of the disclosing party,
shall, in no way, be deemed to change, affect or diminish the confidential
status of such Confidential Information.


 
11

--------------------------------------------------------------------------------

 

Section 7.
Indemnity; Limitation of Liability; Disclaimer of Warrant

 
7.1
Indemnity.

 
7.1.1
Brewer will defend, indemnify and hold harmless MicroStar and its officers,
directors, employees and agents from and against all liabilities, damages,
judgments, awards, fines, penalties, costs and expenses (reasonable attorneys'
fees and other expenses incurred by or levied against MicroStar as a result of
such claims) resulting from or based on third-party claims arising from,
resulting from, or based on: (i) Brewer's gross negligence or intentional
misconduct; (ii) Brewer's business, products, services, and customers, (iii) any
unauthorized or illegal use of MicroStar Kegs; (iv) loss or damage to MicroStar
Kegs while not in MicroStar's or its service providers' possession (in the case
of Kegs damaged or lost while in possession or control of Wholesalers, MicroStar
must be able to demonstrate the specific damage or loss), or (v) Brewer's breach
of its obligations under Section 10.1.

 
7.1.2
MicroStar will defend, indemnify and hold harmless Brewer and its officers,
directors, employees and agents from and against third-party claims resulting
from or based on personal injury or property damage arising from MicroStar's
gross negligence or intentional misconduct; including payment by MicroStar of
any liabilities, damages, judgments, awards, fines, penalties, costs and
expenses (reasonable attorneys' fees and other expenses incurred by or levied
against Brewer as a result of such claims) resulting from or based on such
claim.

 
7.1.3
The party entitled to indemnification under this Section 7 ("Indemnified Party")
must notify the other party ("Indemnifying Party") promptly in writing of any
covered action, give the Indemnifying Party sole control over the defense
thereof and any related settlement negotiations, and cooperate and, at the
Indemnifying Party's request and expense, assist in such defense.  The
Indemnified Party may also participate in the defense at its own expense.

 

--------------------------------------------------------------------------------


 
7.2
Limitation of Liability.

 
EXCEPT FOR A PARTY'S INDEMNIFICATION OBLIGATIONS, NEITHER PARTY SHALL BE LIABLE
TO THE OTHER PARTY FOR ANY SPECIAL, PUNITIVE, CONSEQUENTIAL OR INDIRECT DAMAGES,
INCLUDING BUT NOT LIMITED TO LOSS OF PROFITS, BUSINESS OPPORTUNITIES, OR BREWER
GOODWILL IN CONNECTION WITH THIS AGREEMENT OR THE SERVICES PROVIDED
HEREUNDER.  IN NO EVENT SHALL MICROSTAR' S LIABILITY TO BREWER FOR DIRECT
DAMAGES EXCEED THE AMOUNT PAID TO MICROSTAR BY BREWER UNDER THIS AGREEMENT
DURING THE TWELVE MONTHS IMMEDIATELY PRECEDING THE EVENT THAT GAVE RISE TO THE
DAMAGES.
 
7.3
Warranties.

 
7.3.1
MicroStar warrants to Brewer that the Keg Services provided under this Agreement
will be provided in a workman-like manner.  Brewer's sole and exclusive remedy
and MicroStar's sole obligation for any breach of this warranty will be for
MicroStar to re-perform any defective Keg Services at no additional charge to
Brewer.

 
7.3.2
ANY WARRANTIES OF THE PARTIES EXPRESSLY SET FORTH IN THIS SECTION 7.3 ARE THE
SOLE WARRANTIES MADE BY THE PARTIES AND ARE IN LIEU OF AND EACH PARTY DISCLAIMS
ALL OTHER WARRANTIES, EXPRESS, IMPLIED, OR STATUTORY, INCLUDING BUT NOT LIMITED
TO IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
TITLE, AND NON-INFRINGEMENT.  IN ANY JURISDICTION WHICH DOES NOT ALLOW THE
EXCLUSION OR LIMITATION OF IMPLIED WARRANTIES, ANY IMPLIED WARRANTIES , TO THE
MAXIMUM EXTENT PERMITTED BY THE APPLICABLE LAWS OF ANY SUCH JURISDICTION, SHALL
BE LIMITED TO THE TERM OF THIS AGREEMENT.  IN ALL INSTANCES, BREWER'S SOLE
REMEDY FOR BREACH OF ANY SUCH WARRANTY SHALL BE LIMITED TO THE RE-PERFORMANCE OF
THE SERVICE AT ISSUE.

 
Section 8.
Insurance

 
8.1
MicroStar and Brewer each must carry and maintain at their own expense and in
full force and effect at all times during the term of this Agreement and for one
(1) year thereafter Commercial General Liability Insurance with a limit of
liability of no less than xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xx

 
The Commercial General Liability Insurance coverage required under this section
must:
 
 
1)
include product liability and contractual liability coverage which specifically
insures the hold harmless and indemnification provisions of Section 6 of this
Agreement;


 
12

--------------------------------------------------------------------------------

 

 
2)
be secured and maintained under an occurrence form policy or coverage form
reasonably acceptable to the other party's insurance department;

 
 
3)
be placed with an insurer of recognized responsibility;

 
 
4)
name the other party and affiliated companies as an "additional insured";

 
 
5)
provide for at least thirty (30) days advance written notice to the other party
of any cancellation or any material change in the coverage; and

 
Additionally, Brewer must carry and maintain at its own expense and in full
force and effect at all times during the term of this Agreement and for one (1)
year thereafter transit coverage insurance with a limit of liability of no less
than xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx x which provides
coverage for transit for shipments authorized by Brewer ("Transit Coverage"),
and the bill of lading for such shipment will indicate such Transit Coverage.
 
Neither party may cancel any insurance policy maintained pursuant to the
requirements of this paragraph without the prior written consent of the
other.  Upon written request, a certificate of insurance will be sent to the
requesting party.
 
Section 9.
Term; Termination; Effect of Termination; Exclusivity of Agreement

 
9.1
Term.

 
This Agreement shall be for an initial term of five (5) years (the "Initial
Term").  The parties hereto may, upon the expiration of the initial term, extend
the term of this Agreement upon execution of a written instrument to that effect
by MicroStar and Brewer (the "Extended Term").
 
9.2
Termination; Effect of Termination.

 
9.2.1
Termination for Breach.  In the event of a material breach of a provision of
this Agreement by a party hereto, the other party shall have the right to
terminate the Agreement immediately (i) if such material breach cannot be cured,
or (ii) if such material breach remains uncured after thirty (30) days of
receipt of written notice of such material breach.

 
9.2.2
Effect of Termination.  Upon termination of this Agreement for any reason,
MicroStar will cease the Keg Services and Brewer shall immediately cease use and
distribution of any and all MicroStar Kegs.  Brewer will promptly return all
MicroStar Kegs in possession of Brewer to MicroStar at Brewer's cost and
expense.  Upon termination of this Agreement, MicroStar shall have the right,
exercisable upon delivery of written notification thereof to Brewer within
thirty (30) days after the effective date of the termination of this Agreement,
to require Brewer to purchase the Keg Purchase Quantity from MicroStar at such
time, at the prices set forth in Exhibit "D" hereto.


 
13

--------------------------------------------------------------------------------

 

9.2.3
Survival of Obligations.  Section 2.1.2 (Title to Keg; Liens; UCC Filings),
Section 6 (Confidentiality), Section 7 (Indemnification; Limitation of
Liability; Warranties), Section 9.2.2 (Effect of Termination), 9.2.3 (Survival
of Obligations), Section 12 (Miscellaneous) shall survive the termination of
this Agreement for any reason.

 
Section 10.
Cleaning of Kegs

 
10.1
Cleaning Responsibilities of Brewer.

 
Brewer acknowledges that the MicroStar Kegs to be delivered to Brewer pursuant
to this Agreement will be retrieved and shipped from Wholesaler locations
without any cleaning having been performed.  Brewer agrees to clean all
MicroStar Kegs delivered to Brewer hereunder to a standard which meets or
exceeds all requirements of any existing or future applicable law or
regulation.  Unless a higher standard is demanded by any applicable law or
regulation, the cleaning protocol to be utilized by Brewer shall include washing
standards for either a sterilizing sequence (steam) or a sanitizing sequence
(oxime) and quality control check requirements that are comparable to and no
less strict than the C.I.P.  Sequence set forth in Exhibit "C" hereto.  Upon
entering this Agreement, Brewer shall provide detailed specifications of its Keg
cleaning equipment (to include manufacturer, date of manufacture, etc.) and
current Keg cleaning protocol and sequence times (collectively with the keg
cleaning equipment, the "Keg Cleaning Methodology") and shall notify MicroStar
of any changes to such Keg Cleaning Methodology.
 
Section 11.
Audits; Accounting

 
11.1
Audit Rights of the Parties.

 
During the term of this Agreement and for a period of two (2) years following
any expiration or termination hereof, Brewer will maintain accurate records with
respect to its performance under this Agreement.  From time to time upon
reasonable notice, or upon a reasonable determination by MicroStar that Brewer
has breached this Agreement, MicroStar may inspect the facilities, systems,
books and records of Brewer to verify Brewer's compliance with this
Agreement.  Such inspection will be conducted during normal business hours.  The
costs and expenses incurred by MicroStar in connection with the inspection will
be paid by MicroStar unless the payments to MicroStar have been less than
ninety-eight percent (98%) of the payment owed to MicroStar during the period
covered by the inspection, as determined by the Auditor, in which case Brewer
will be responsible for payment of the fees of the inspection.  If the audit
reveals any underpayment of amounts due under the Agreement, Brewer will
promptly deliver to MicroStar any such underpayment.  Brewer shall promptly
remedy any violation of any term of this Agreement and shall certify the same to
MicroStar in writing.

 
11.2
Accounting Procedures.

 
MicroStar may specify and may periodically supplement or revise basic accounting
procedures to be implemented by the parties in relation to the transactions
contemplated by this Agreement.  Such accounting procedures shall not impose any
material obligation on Brewer that is not set forth in the body of this
Agreement.

 
14

--------------------------------------------------------------------------------

 

Section 12.
Miscellaneous

 
12.1
Amendment and Supplementation.

 
This Agreement may be amended or supplemented only by a written instrument
executed by authorized representatives of MicroStar and Brewer.
 
12.2
Independent Contractor.

 
This Agreement does not constitute or give rise to a partnership between the
parties.  All operations by each party under the terms of this Agreement are
carried on by it as an independent contractor and not as an agent for the other.
 
12.3
Third-Party Beneficiary Status of MicroStar Under Agreements between Brewer and
Wholesalers.

 
To the extent necessary to accord MicroStar the full scope of entitlements,
rights and authorities in relation to Brewer's agreements and arrangements with
Wholesalers as contemplated hereby, MicroStar shall be recognized as a
third-party beneficiary of such agreements and arrangements.
 
12.4
Force Majeure.

 
Except for a party's payment obligations under this Agreement, any delay in
performance by either party under this Agreement will not be considered a breach
of this Agreement and will be excused to the extent caused by any occurrence
that is beyond the control of such party if such occurrence directly impairs
such party's ability to perform and is in the nature of earthquakes, famines,
epidemics and other natural disasters or acts of God, war, terrorism, riots or
civil unrest; provided, however, that a party unable to perform because of such
events gives prompt notice to the other party and uses its reasonable efforts to
mitigate the effects of such causes.  Notwithstanding the foregoing, neither
party's financial condition or inability to pay will be a basis for excusing
performance of any of that party's obligations pursuant to this Agreement.
 
12.5
Producing Brewer/Product Label.

 
Brewer will be responsible for preparing a final label form and requesting and
obtaining a Certificate of Label approval ("COLA") from the Tax and Trade
Bureau.  Additionally, Brewer will be responsible for requesting and obtaining
any and all requisite approvals from the requisite authorities in states where
Brewer's products are distributed in MicroStar Kegs.  Copies of Certificates or
other evidence of Federal and State label approval, as applicable, shall be
furnished to MicroStar upon request.  Brewer shall ensure that the producing
brewer/product identification materials are attached or affixed in a manner that
completely covers or replaces any prior producer or brewer designation and
expressly agrees not to ship its products in any Kegs which reflect the label of
a prior producer/brewer utilizing such Keg.

 
15

--------------------------------------------------------------------------------

 

12.6
Exclusivity of Arrangements.

 
During the term of the Agreement, Brewer shall not utilize the services of any
company engaged in performing the same or substantially similar services to
those of MicroStar under this Agreement.  Without limitation of the foregoing,
Brewer agrees that during the term of this Agreement, Brewer shall not conclude
or enter into any agreement or understanding with any third-party regarding the
purchase, lease or licensing of any kegs (whether of the Sankey type or
otherwise) for use in Brewer's business without written consent from MicroStar.
 
12.7
Choice of Law; Continental US Operations.

 
This Agreement and the performance hereof shall be construed in accordance with,
and governed by the internal laws of the state of Colorado without giving effect
to any conflicts of laws, principles that require the application of the law of
a different jurisdiction.  Brewer agrees not to transport the MicroStar Kegs to
be furnished hereunder to any location outside the contiguous forty-eight states
of the United States of America, unless specific written approval is given by
MicroStar in advance.
 
12.8
Use of Pallets.

 
MicroStar and Brewer acknowledge that certain shipments of MicroStar Kegs to and
from Wholesalers may be required to be made on wooden pallets.  All pallets
utilized to transport the MicroStar Kegs covered by this Agreement shall have
standard dimensions of 40" x 48", and if required to be supplied by MicroStar
shall be charged to Brewer at a standard charge of seven dollars ($7.00) per
pallet.  MicroStar will either provide a credit to or pay Wholesalers who
furnish pallets for transportation of MicroStar Kegs at the rate of $7.00 per
pallet, if the pallets are in good condition and can sufficiently and safely
support full MicroStar Kegs.
 
12.9
Notices.

 
Notice and communications required or permitted hereunder shall be in writing
and any communication hereunder shall be deemed to be duly made if actually
delivered, transmitted by facsimile, or mailed, prepaid to the parties as
follows:
 
MicroStar Keg Management, L.L.C.
7400 East Orchard Rd., Ste. 200
Greenwood Village, CO 80111
Attention:  Lauri Honea
FAX (303) 843-0061
E-mail:  lhonea@microstarkegs.com
Mendocino Brewing Company
1601 Airport Road
Ukiah, CA 95482
Attention:  Yashpal Singh
FAX:  (707)463-2465
E-mail:  



A party may change its address for purposes of this Section 11.10 by giving the
other party written notice of the new address in the manner set forth above.

 
16

--------------------------------------------------------------------------------

 

12.10
Captions.

 
The headings and captions in this Agreement are for convenience only and shall
not be considered a part of or affect the construction or interpretation of any
provision of this Agreement.
 
12.11
Exhibits.

 
All Exhibits attached to or referred to in this Agreement are incorporated into
and made a part of this Agreement.
 
12.12
Waiver.

 
All waivers must be in writing.  Any waiver or failure to enforce a provision of
this Agreement on one occasion will not be deemed to be a waiver of any other
provision or such provision on any other occasion.
 
12.13
Severability.

 
If any provision of this Agreement is unenforceable, such provision will be
deemed changed and interpreted to accomplish the objectives of such provision to
the greatest extent possible under applicable law and the remaining provisions
will continue in full force and effect.
 
12.14
Change of Control.

 
Should the Brewer experience a Change of Control, MicroStar at its sole
discretion may: (i) agree to continue operating under this Agreement, or (ii)
may terminate the Agreement upon providing written notice to Brewer within 45
days of the effective date of the Change of Control.  Such continuation must be
confirmed in writing after notice of the Change of Control is received.
 
12.15
Assignment.

 
Brewer will not assign or transfer, by operation of law or otherwise, any right
or interest under this Agreement or delegate any of its duties under this
Agreement to any third party without the prior written consent of
MicroStar.  Brewer will be responsible to MicroStar for all work performed by
Brewer's subcontractors including, without limitation, Wholesalers at any
tier.  Any attempted assignment or transfer in violation of the foregoing will
be void.
 
12.16
Entire Agreement.

 
This Agreement and any exhibits attached to this Agreement constitute the final
and entire agreement between the parties with respect to the subject matter
thereof and may not be modified or rescinded except by a writing signed by the
Brewer and MicroStar.  Estimates or forecasts furnished by MicroStar will not
constitute commitments.  The provisions of this Agreement supersede all
contemporaneous oral agreements and all prior oral and written communications
and understandings of the parties with respect to the subject matter of this
Agreement.

 
17

--------------------------------------------------------------------------------

 
 
12.17
Counterparts.

 
This Agreement may be executed in counterparts, each of which will constitute an
original, but all of which together will constitute the same instrument.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
18

--------------------------------------------------------------------------------

 

THIS AGREEMENT is executed on the date set forth below each party's respective
signature.
 
MICROSTAR KEG MANAGEMENT, L.L.C.
 
MENDOCINO BREWING COMPANY
     
By:
   
By:
           
Name:
   
Name:
           
Title:
   
Title:
           
Date:
   
Date:
 


 
19

--------------------------------------------------------------------------------

 

EXHIBIT "A"
 
Delivery Location:
 
1601 Airport Road
Ukiah, CA 95482

 
A-1

--------------------------------------------------------------------------------

 

EXHIBIT "B-1"
 
TO ONE-SIXTH AND ONE-HALF BARREL
KEG MANAGEMENT AGREEMENT
 
LIST OF xxx xxx xxx xxx xxx xx
 
xxx xxx xxx x
 
xxx xxx xxx xxx xxx xxx x
xxx xxx xxx xxx xxx xxx xxx xxx xxx xx

 
B-1

--------------------------------------------------------------------------------

 

EXHIBIT "B-2" TO ONE-SIXTH AND ONE-HALF BARREL
KEG MANAGEMENT AGREEMENT
 
LIST OF xxx xxx xxx xxx xxx xxx xx
 
xxx xxx xxx x
 
xxx xxx xxx xxx xxx xxx xxx xxx xxx x
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx x
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx x
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx x
xxx xxx xxx xxx xxx xxx xxx x
xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx x
xxx xxx xxx xxx xxx xxx xxx xxx xxx xx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx x
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx x
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx x
xxx xxx xxx xxx xxx xxx xxx xxx xxx xx
 
xxx xxx
 
xxx xxx xxx xxx xxx xxx xxx x
 
xxx xxx xxx x
 
xxx xxx xxx xxx xxx


 
B-2

--------------------------------------------------------------------------------

 

EXHIBIT "B-3" TO ONE-SIXTH AND ONE-HALF BARREL
KEG MANAGEMENT AGREEMENT
 
LIST OF xxx xxx xxx xxx xxx xxx xxx xxx xxx xx
 
xxx xxx x
 
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
 
xxx xxx xxx x
 
xxx xxx xxx xxx xxx xxx xxx xxx xxx x
 
xxx xxx xx
 
xxx xxx xxx xxx xxx xxx x
 
xxx xx
 
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx x
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
 
xxx xxx x
 
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx x
 
xxx xxx xxx x
 
xxx xxx xxx xxx xxx xxx xxx
 
xxx xxx
 
xxx xxx xxx xxx xxx xxx xxx xxx xxx
 
xxx xxx xxx x
 
xxx xxx xxx xxx xxx xxx xxx

 
B-3

--------------------------------------------------------------------------------

 

EXHIBIT "B-4" TO ONE-SIXTH AND ONE-HALF BARREL
KEG MANAGEMENT AGREEMENT
 
LIST OF xxx xxx xxx xxx xxx xxx xx
 
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx
xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xx

 
B-4

--------------------------------------------------------------------------------

 

EXHIBIT "B-5" TO ONE-SIXTH AND ONE-HALF BARREL
KEG MANAGEMENT AGREEMENT
 
LIST OF xxx xxx xxx xxx xxx xxx xxx xxx x
 
xxx xxx
 
xxx xxx xxx xxx xxx xxx xxx xxx xx

 
B-5

--------------------------------------------------------------------------------

 

EXHIBIT "C" TO ONE-HALF AND ONE-SIXTH BARREL
KEG MANAGEMENT AGREEMENT
 
MINERAL WASHING/STERILIZING SEQUENCE (STEAM)
 
WASH HEAD
     
Purge out ullage beer with air until clear.
3 sec.
Pre-rinse Keg with fresh or recovered water.
8 sec.
Purge out ore-rinse water with air.
5 sec.
Hot caustic or acid wash.
12 sec.
Low flow hot caustic or acid wash
12 sec.
Purge out hot caustic or acid to recovery tank with air.
6 sec.
Final rinse Keg with hot water.
12 sec.
Low flow hot water rinse.
12 sec.
Purge out hot water rinse with steam.
18 sec.
Pressurize to 20 p.s.i.g. with steam.
1 sec.
Release pressure from process head.
1 sec.
   
STERILIZE HOLD STATION
     
Steam
60 sec.
   
RACKING HEAD
     
Steam conn. head and Keg neck.
5 sec.
Steam pressure release from Keg.
5 sec.
Gas purge Keg.
8 sec.
Counter pressurize to 20 p.s.i.g.
2 sec.
Product fill.
50 sec.
Spear out.
1 sec.
Water scavenge and/or gas scavenge.
5 sec.


 
C-1

--------------------------------------------------------------------------------

 

EXHIBIT "C" TO ONE-HALF AND ONE-SIXTH BARREL
KEG MANAGEMENT AGREEMENT
 
MINERAL WASHING/SANITIZING SEQUENCE (OXIME*)
 
WASH HEAD
     
Purge out ullage beer with air until clear.
3 sec.
Pre-rinse Keg with Oxime water.
8 sec.
Purge out Oxime water with air.
5 sec.
Hot caustic or acid wash.
12 sec.
Low flow hot caustic or acid wash
12 sec.
Purge out hot caustic or acid to recovery tank with air.
6 sec.
Final rinse Keg with Oxime water.
12 sec.
Low flow Oxime water rinse.
12 sec.
Oxime water fill.
18 sec.
Spear out.
1 sec.
Purge head.
1 sec.
   
SANITIZE HOLD STATION
     
Oxime sanitize hold.
60 sec.
   
RACKING HEAD
     
Gas purge Oxime water from Keg.
10 sec.
Gas counter pressurize to 20 p.s.i.g.
2 sec.
Product fill.
50 sec.
Spear out.
1 sec.
Oxime water scavenge and/or gas scavenge
4 sec.

 
*Comparable chemical products generally recognized as suitable for the Keg
cleaning process may be substituted for the Oxime product.

 
C-2

--------------------------------------------------------------------------------

 

EXHIBIT "C" TO ONE-HALF AND ONE-SIXTH BARREL
KEG MANAGEMENT AGREEMENT
 
KEG PLANT
QUALITY CONTROL CHECKS
 
A.           DETERGENT TANK TITRATION
 
The detergent set, detergent tank(s), Quality Control checks should be made
before starting and at least twice during each eight (8) hour operating shift.
Adjust frequency to meet the Quality Control department "comfort level". The
acid titration level (phosphoric) should be in the range of 0.25% to maximum of
0.4% v/v and alkali titration level (caustic) in the range of 1.5 to 2.0% v/v.
 
B.           KEG WATER CARRY-OVER AND TITRATION CHECKS
 
1)           After the Keg has completed the wash head(s) sequence(s), the Keg
must be allowed to continue through the sterilizing sequence and then rejected
(stopped) immediately prior to commencing the racking head(s) sequence(s). When
the Keg is retrieved at the discharge end of the machine, the Keg can be cooled
down by placing a cold water hose over the outer surfaces (if steam is used). A
Quality Control Keg coupler or funnel coupler (with the C02 and beer check
valves removed) is then used to tap the Keg. The Keg must be inverted to remove
the contents via the C02 port of the coupler by allowing the Keg to drain or
forcing the contents out with air or C02. The condensate or rinse residuals in a
50 liter or 1/2 half barrel Keg normally measures between 40 to 80 ml.. A limit
of 100 ml. should be set as a maximum allowable limit. If the levels are in
excess of these amounts then the machine operation must be checked together with
that of the steam quality and relevant steam main condensate traps.
 
2)           The condensate obtained from the Keg can be titrated to ensure that
there is no acid and/or alkali carry-over from the wash heads.
 
NOTE 1: For this check the pH. of the condensate should be a known factor if
steam is used for purging.
 
NOTE 2: This check should be carried out once a day for each machine lane and
then reduced to the Quality Control department "comfort level".
 
3) Another Keg is used to do a similar check after it has been allowed to
complete the sequences through the racker head(s) up to the point of immediately
prior to commencing the beer filling sequence. Reject the Keg prior to starting
the beer filling sequence and remove the conveyor after discharging from the
machine. When checking for the quantity of condensate present in the Keg, it
should be less than 15 ml.
 
NOTE:  This check should be carried out once a day for each machine lane and
then reduced to the Quality Control department "comfort level".

 
C-3

--------------------------------------------------------------------------------

 

EXHIBIT "C" TO ONE-HALF AND ONE-SIXTH BARREL
KEG MANAGEMENT AGREEMENT
 
C.           MICROBIOLOGICAL CHECKS TO THE KEG
 
Introduce a liter of sterile liquid, (preferably beer), into a Keg having
completed the sequence as described in Procedure 3) above, via a sterilized Keg
valve and "funnel" coupler. This allows the Keg to be checked for microbial
integrity by removing 250 ml. of the sterile liquid into a sterile flask. Split
the sample into two, 100 ml. samples via Millipore type membranes, plate and
incubate the membranes on agar suitable for aerobic and anaerobic organisms.
 
Methods of doing this vary slightly. The main objective, however, is to ensure
that consistency in sampling is maintained, i.e. having introduced the sterile
liquid into the Keg, each Keg should be rotated a set number of times to ensure
all surfaces have been covered equally before it is extracted. A known quantity
should always go into the Keg and a known quantity should always be extracted,
filtered and plated.
 
NOTE 1: This procedure should be carried out at least once every two weeks.
 
NOTE: 2: Funnel couplers can be purchased via IDD to suit your Keg valve type.
 
D.           AFTER A C.I.P. SEQUENCE
 
After the C.I.P. sequence, the process mains, bright beer tank and racker
connection head(s), can be swabbed and checked for visual cleanliness to ensure
that the cleaning operation frequencies are effective and adequate.
 
NOTE: This should be carried out at least once a week.
 
E.           BEER STABILITY SAMPLING
 
Samples are taken from the bright beer tank and Keg at a frequency laid down by
the brewery Quality Control department. A suitable stability test is to set
aside a Keg of beer from the leg line after filling and "forcing" the contents
by leaving the Keg in an environment of 70° F. (21 °C). Taste, odor and clarity
tests can then be taken after 72 hours and at regular durations thereafter as
desired to suit the Quality Control department's standards.
 
SUMMARY
 
It is possible to determine the following about the Keg machine function and
cleaning procedures from the aforementioned.
 
1)           The wash water and detergent is being cleared from the Keg by the
final C02 or steam purge sequence on the final wash head.
 
2)           The final rinse water on the final wash head is removing the
detergent residual from the Keg.

 
C-4

--------------------------------------------------------------------------------

 

EXHIBIT "C" TO ONE-HALF AND ONE-SIXTH BARREL
KEG MANAGEMENT AGREEMENT
 
3)           The C02 purge is removing the condensate trace from the Keg on the
racker head prior to filling with beer.
 
4)           The microbial integrity, via steam sterilizing or Oxime (C102)
sanitizing of the Keg is being achieved.
 
5)           The separate plant C.I.P. sequence is effective in removing all
traces of beer protein and other residuals from the Keg plant connection head(s)
and piping system(s).
 
6)           The cleanliness and microbial integrity is being maintained by the
separate plant C.I.P. regime.


 
C-5

--------------------------------------------------------------------------------

 

EXHIBIT "D" TO ONE-HALF AND ONE-SIXTH BARREL
KEG MANAGEMENT AGREEMENT
 
Mendocino Brewing Company
1601 Airport Road
Ukiah, CA 95482
Attention: Yashpal Singh
 
RE: Keg Purchase Terms Pursuant to Section 9.2 of Keg Management Agreement
 
MicroStar Keg Management, L.L.C. ("MicroStar") and Mendocino Brewing Company
("Mendocino") are parties to a Keg Management Agreement dated effective
September 1st , 2009. Kegs determined to be the Keg Purchase Quantity will be
priced at the net book value plus 15% ("NBV") of the keg. The following table
specifies the prices at which individual Kegs are to be valued for purchase by
Mendocino pursuant to Section 9.2 of the Keg Management Agreement:
 
 
AGE OF KEGS (YEARS)
 
VALUE
 
HALF BARREL
 
ONE-SIXTH BARREL
0 TO 1.0
 
NBV
 
NBV
1.1 to 2.0
 
NBV
 
NBV
2.1 to 3.0
 
NBV
 
NBV
3.1 to 4.0
 
NBV
 
NBV
4.1 to 5.0
 
NBV
 
NBV
5.1 to 6.0
 
NBV
 
NBV
6.1 to 7.0
 
NBV
 
NBV
7.1 to 8.0
 
NBV
 
NBV
8.1 to 9.0
 
NBV
 
NBV
9.1 to 10.0
 
NBV
 
NBV
10.1 to 11.0
 
NBV
 
NBV
11.1 to 12.0
 
NBV
 
NBV
12.1 to 13.0
 
NBV
 
NBV
13.1 to 14.0
 
NBV
 
NBV
14.1 to 15.0
 
NBV
 
NBV
Over 15.0
 
TBD
 
TBD

 
The specified values are subject to verification by Mendocino of each Keg's
condition at time of purchase as being in good working order without unusual or
excessive wear and/or unusual or excessive body, neck, valve or chimb damage.
Mendocino may refuse to purchase any Keg that does not conform to the above
conditions.

 
D-1

--------------------------------------------------------------------------------

 

The Kegs to be purchased pursuant to Section 11.6 shall be such Kegs as are then
currently available for disposition by MicroStar Keg Management, L.L.C. and it
is understood by the parties hereto that the age of the Kegs which may then be
available cannot presently be ascertained. The requisite quantities of Kegs
shall be delivered monthly in prorated portions by MicroStar Keg Management,
L.L.C. to Mendocino over an approximate three (3) month period. After
confirmation of delivery of conforming Kegs, a Bill of Sale will be delivered
assigning title to Mendocino free and clear of any lien or security interest and
Mendocino shall contemporaneously remit payment for all Kegs so purchased.
 
This joint memorandum shall serve to confirm that the foregoing valuations shall
apply in the case of a purchase right/obligation accruing upon termination.


 
D-2

--------------------------------------------------------------------------------

 

EXHIBIT "E"
 
BILL OF SALE


Not applicable.

 
E-1

--------------------------------------------------------------------------------

 

EXHIBIT "F"
 
FORM OF LETTER
 
MicroStar
KEG MANAGEMENT


Re: MicroStar Keg Management Program
 
Dear Warehouse Manager:
 
MicroStar is the owner and provider of stainless steel kegs for brewery draft
products.  The purpose of this letter and enclosed material is to introduce
ourselves to you and to describe the processes and requirements we use to create
maximum efficiencies and profitability for wholesalers and brewers alike.
 
Breweries utilize the MicroStar keg management program because it provides
numerous benefits that allow them to focus on the marketing and sale of their
products and eliminates their need to track and retrieve kegs.  Wholesalers can
realize the following benefits:
 
 
●
The wholesaler only has to coordinate empty keg pickup with one entity
(MicroStar) instead of each brewer, thereby reducing your administrative
requirements.

 
 
●
All empty MicroStar kegs, regardless of brewer, can be stored together while
awaiting shipment by MicroStar, thereby reducing the square footage of warehouse
space that you need to allocate to empty kegs.

 
 
●
Because MicroStar has brewers located in close proximity to your warehouse, we
are able to more rapidly assemble and transport empty kegs, providing you with
the more frequent return of your keg deposits and warehouse space.

 
The keg deposit charge and refund for each MicroStar keg is $xxx xxx x, invoiced
by MicroStar.
 
 
●
Widmer Brothers Brewing utilizes MicroStar kegs, however, the deposits for these
kegs are charged and refunded by Widmer.  It is important to indicate on the keg
shipping forms, (enclosed), the number of Widmer kegs you are
returning.  MicroStar will issue credits to Widmer up to the number of kegs our
records indicate have been shipped from Widmer.

 
MicroStar's assets are our kegs.  We request each wholesaler provide us with
certain information on a regular basis, as described in the enclosed
material.  Please discuss this information with all appropriate people involved,
including dock loaders.

 
F-1

--------------------------------------------------------------------------------

 

EXHIBIT "F"
 
FORM OF LETTER
 
We are always available to discuss any aspect of our program and to evaluate any
method for improving our system.  Please review the enclosed list of contact
people to determine who to contact.  We look forward to a mutually beneficial,
long term relationship with you.
 
Ann Watkin
Billing Manager
303-468-9496


7400 East Orchard Road, Suite 200
Greenwood Village, CO 80111
United States
Phone Number: 303.220.7777
Fax Number: 303.843.0061
Toll Free: 800.245.2200
www.microstarkegs.com
   


 
F-2

--------------------------------------------------------------------------------

 
